In an action to recover damages for fraud, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Bambrick, J.), dated July 16, 1985, as denied that branch of his motion which was to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The complaint states a legally sufficient cause of action to recover damages for fraud and, therefore, the defendant’s motion to dismiss (see, CPLR 3211 [a] [7]) was properly denied. The defendant’s assertion that the plaintiff’s reliance was unjustified might, if proven, constitute a defense, but it does not impair the sufficiency of the complaint. Mangano, J. P., Bracken, Niehoff and Fiber, JJ., concur.